



jointnewsreleaselogoa04.jpg [jointnewsreleaselogoa04.jpg]
 




August 23, 2016


Dominion-Questar Merger Moves Closer After Approval From Utah’s Public Service
Commission


RICHMOND, Va. - Dominion Resources, Inc. (NYSE: D) and Questar Corporation
(NYSE: STR) announced today that the Public Service Commission of Utah has
approved their merger, subject to terms and conditions of an agreed settlement
stipulation, thereby moving the proposed combination one step closer to
finalization. With the PSC of Utah’s action, the final regulatory approval
needed to complete the merger is pending with the Wyoming Public Service
Commission.


The proposed merger would create an integrated energy company serving about 2.5
million electric utility customers and 2.3 million gas utility customers in
seven states. The combined company also would operate more than 15,500 miles of
natural gas transmission, gathering and storage pipelines, one of the nation's
largest natural gas storage systems, and approximately 25,700 megawatts of
electric generation.


In February, the Federal Trade Commission granted early termination of the
applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act
with respect to the transaction. In May, Questar’s shareholders signified their
overwhelming approval.


The companies expect the transaction to close in 2016 shortly after final
regulatory approval is received.


About Dominion
Dominion is one of the nation's largest producers and transporters of energy,
with a portfolio of approximately 25,700 megawatts of generation, 12,200 miles
of natural gas transmission, gathering and storage pipeline, and 6,500 miles of
electric transmission lines.  Dominion operates one of the nation's largest
natural gas storage systems with 933 billion cubic feet of storage capacity and
serves more than 5 million utility and retail energy customers in 14 states. For
more information about Dominion, visit the company's website at www.dom.com.


About Questar
Questar Corp. is a Rockies-based integrated natural gas company operating
through three principal subsidiaries: Questar Gas provides retail natural gas
distribution in Utah, Wyoming and Idaho; Wexpro develops and produces natural
gas on behalf of Questar Gas; and Questar Pipeline operates interstate natural
gas pipelines and storage facilities in the Western U.S. For more information,
visit Questar’s website at: www.questar.com.


This news release includes certain "forward-looking information." Examples
include information as to Dominion’s expectations, beliefs, plans, goals,
objectives and future financial or other performance or assumptions concerning
matters discussed in this release. Factors that could cause actual results to
differ from those in the forward-looking statements may accompany the statements
themselves. In addition, Dominion’s business is influenced by many factors that
are difficult to predict, involve uncertainties that may materially affect
actual results and are often beyond our ability to control or estimate
precisely, such as the risk that Dominion or Questar may be unable to obtain
necessary regulatory approvals for the transaction or required regulatory
approvals may delay the transaction or cause the parties to abandon the
transaction; the risk that conditions to the closing of the transaction or the
committed debt financing may not be satisfied; and the risk that an unsolicited
offer for the assets or capital stock of Questar may interfere with the
transaction. We have identified and will in the future identify a number of
these factors in our SEC Reports on Forms 10-K and 10-Q. We refer you to those
discussions for further information. Any forward-looking statement speaks only
as of the date on which it is made, and we undertake no





--------------------------------------------------------------------------------





obligation to update any forward-looking statement to reflect events or
circumstances after the date on which it is made.


#####
 
 
 
 
 
DOMINION CONTACTS:      Media: Ryan Frazier, (804) 819-2521 or
C.Ryan.Frazier@dom.com
 
Financial analysts: Kristy Babcock, (804) 819-2492 or Kristy.R.Babcock@dom.com
 
 
 
 
 
QUESTAR CONTACTS:      Media: Chad Jones, (801) 324-5495 or
Chad.Jones@questar.com
 
Financial analysts: Tony Ivins, (801) 324-5218 or Tony.Ivins@questar.com
 
 
 
 
 






